Supreme Court of Florida
                                  ____________

                                  No. SC17-862
                                  ____________

                    JOHN CHRISTOPHER MARQUARD,
                              Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 24, 2018]



PER CURIAM.

      We have for review John Christopher Marquard’s appeal of the circuit

court’s order denying Marquard’s motion filed pursuant to Florida Rule of

Criminal Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla.

Const.

      Marquard’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Marquard’s appeal pending the disposition of
Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).

After this Court decided Hitchcock, Marquard responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Marquard’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Marquard is not entitled to relief.

Marquard was sentenced to death following a jury’s unanimous recommendation

for death. Marquard v. State, 641 So. 2d 54, 56 (Fla. 1994). Marquard’s sentence

of death became final in 1995. Marquard v. Florida, 513 U.S. 1132 (1995). Thus,

Hurst does not apply retroactively to Marquard’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Marquard’s

motion.

      The Court having carefully considered all arguments raised by Marquard, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now




                                        -2-
final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for St. Johns County,
     Howard Mason Maltz, Judge - Case No. 551991CF002418XXAXMX

James Vigianno, Capital Collateral Regional Counsel, Adriana Corso, and Ali
Andrew Shakoor, Assistant Capital Collateral Regional Counsel, Temple Terrace,
Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Leslie T. Campbell, Assistant Attorney
General, West Palm Beach, Florida,

      for Appellee




                                       -3-